DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 6/13/22 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.  Examiner note: the suspension recited in these claims appears to be shown in figures 17 e, f, which were not elected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 4,505,495 A) and in further view of Dalton et al. (US 4,312,417 A) and in further view of Chisholm et al. (US 2006/0145045 A).
With respect to claims 1 and 16, Foss et al. discloses a folding hand truck comprising a main frame 74, 75, main handle 80 coupled to top portion of main frame by movable joint 94, bed frame 13, 14 coupled to a bottom portion of said main frame by a movable joint 94, first and second wheel assemblies 33, 35 on said main frame sides, a front leg frame 44, 45 with a pair of wheels 30, 31, as shown in figure 5.  Foss et al. does not disclose an extension leg for raising said wheels from the surface.  Chisholm et al. discloses a hand truck with folding extension leg or kickstand 200 that raises wheels 65, 64, as shown in figure 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the extension support leg of Chisholm et al. on to the hand truck of Foss et al. in order to prevent unwanted rolling of the hand truck.

    PNG
    media_image1.png
    774
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    507
    media_image2.png
    Greyscale

	Neither Foss et al. nor Chisholm et al. disclose a multi-wheel assembly.  Dalton et al. does disclose a hand truck with a pair of multi-wheel assemblies 62, as shown in figure 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-wheel assembly of Dalton et al. on to the cart of Foss et al. in order to allow the hand truck to traverse stairs.

    PNG
    media_image3.png
    697
    260
    media_image3.png
    Greyscale

	With respect to claims 2 and 16, Dalton et al. discloses the multi-wheel assemblies as having four wheels 70 each, as shown in figure 2.
	With respect to claim 3, Foss et al. discloses an extension handle 83 with movable joint 94, as shown in figure 5.
	With respect to claim 4, said extension handle appears to be capable of rotating 180 degrees, as shown in figure 5.
	With respect to claims 5 and 19, the second movable joint appears to be around 33 percent higher than a height if the wheel assemblies, as shown in figure 2.
	With respect to claim 6, The frames can be collapsed, as shown in figure 2.
	With respect to claims 7 and 20, the extension of Dalton et al. swings out and is capable of making the bed frame plane between 5-15 degrees relative to a flat surface.
	With respect to claims 8-11 and 17, said multi-wheel assemblies have said four wheels 70 within housing 66 appear to be around 6 inches from a center of the hub in a square configuration, as shown in figure 2.
	With respect to claim 12, said bed frame is rectangular, as shown in figure 5.
	With respect to claims 13 and 18, Foss et al. discloses springs 103, 151, 165 for biasing and locking said frames and handles in folded and extended positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618